12/19/2019
                  IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                 November 13, 2019 Session

            BATTERY ALLIANCE, INC. v. CLINTON BEITER ET AL.

                     Appeal from the Circuit Court for Shelby County
                     No. CT-003843-17 Robert Samual Weiss, Judge
                        ___________________________________

                              No. W2018-02117-COA-R3-CV
                          ___________________________________

Defendants appeal the trial court’s denial of its motion for relief from a default judgment.
In support of its motion, defendants raised three grounds: (1) that the judgment was void
due to improper service of process; (2) that the judgment was void due to improper notice
related to the motion for default judgment; and (3) the judgment should be set aside due
to mistake, inadvertence, surprise or excusable neglect. A thorough review of the record
indicates that the trial court exercised its independent judgment to adjudicate only the
first of the three grounds alleged. As such, we vacate the denial of the motion and remand
for consideration of the remaining grounds.
Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Vacated and
                                   Remanded

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and KENNY ARMSTRONG J., joined.

Jon W. Tidwell, Memphis, Tennessee, for the appellants, Clinton Beiter, and Stored
Energy Products, Inc.

Michael R. Marshall, Memphis, Tennessee, for the appellee, Battery Alliance, Inc.

                                MEMORANDUM OPINION1

       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

              This Court, with the concurrence of all judges participating in the case,
       may affirm, reverse or modify the actions of the trial court by memorandum
       opinion when a formal opinion would have no precedential value. When a case is
       decided by memorandum opinion it shall be designated “MEMORANDUM
       OPINION,” shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
                                          I. BACKGROUND


       On September 18, 2017, Plaintiff/Appellee Battery Alliance, Inc. (“Battery
Alliance”) filed a complaint against Defendants/Appellants Clinton Beiter and Stored
Energy Products, Inc. (“Stored Energy Products,” and together with Mr. Beiter,
“Appellants”). The complaint alleged breach of contract, unjust enrichment, and estoppel
and sought compensatory damages of $216,256.89, plus attorney’s fees, costs, and
additional charges that accrued after the complaint was filed. A copy of the complaint
and summons was served on Appellants on October 4, 2017.2 Appellants did not file an
answer to the complaint, although negotiations between the parties’ representatives were
ongoing.
        On November 6, 2017, Battery Alliance filed a motion for default judgment. The
motion did not state the date upon which the hearing on the motion would take place. The
certificate of service on the motion stated that it was mailed to Appellants’ address. A
second motion was later filed to correct a typographical error. Again, the motion included
a certificate of service to Appellants but no date was provided for the hearing. A hearing
on the motion for default judgment took place on November 17, 2017. Appellants did not
appear, and the trial court granted the motion for default judgment. The order granting the
motion for default judgment directed Battery Alliance to file a motion for a writ of
inquiry, which the order stated would take place on January 11, 2018, at 10:00 a.m. The
order contained a certificate of service to Appellants’ address. On the same day,
Appellants filed a motion for a writ of inquiry; however, the certificate of service
included with the motion indicated that it was inexplicably mailed to various unrelated
persons with addresses in Idaho, including the Idaho Department of Correction, rather
than Appellants’ addresses in Florida. The writ of inquiry hearing occurred as scheduled,
and Battery Alliance was awarded a judgment of $222,644.74, plus costs and fees.
        A few months later, on May 8, 2018, Appellants filed a motion to set aside the
final judgment against them, arguing that the judgment was void and/or that it should be
set aside on the ground of excusable neglect.3 Appellants attached to their motion the
affidavit of Mr. Beiter, as well as a form indicating that Appellants had retained counsel
near the time motion for default judgment was heard. In general, Appellants argued that
they did not have proper notice of the action as a whole or the default judgment
proceedings in particular.
      Battery Alliance responded in opposition to the motion to set aside on September
14, 2018. Therein, Battery Alliance asserted that Appellants were properly served with
the complaint and summons and properly notified of the default judgment hearing.

        2
          As discussed in more detail infra, Appellants initially disputed service of process. On appeal,
however, Appellants concede that service was accomplished on or about this date.
        3
          It appears that Appellants were represented by different counsel at the time they filed their
motion to set aside the final judgment.
                                                  -2-
Moreover, Battery Alliance alleged that Appellants willfully failed to take any action to
defend against the complaint and failed to assert a meritorious defense in their motion to
set aside. In support, Battery Alliance attached affidavits from the private process server,
a verified return of service, and various emails detailing the negotiations between the
parties that were taking place at the time of the default judgment proceedings.
Additionally, Battery Alliance provided a letter dated November 7, 2017, stating the date
and time of the default judgment hearing. Although the letter states that it was “Sent via
USPS and email” to Appellants, no email showing that the letter was sent was included in
the documents attached to Battery Alliance’s response.
       Appellants filed a reply to Battery Alliance’s response on September 19, 2018,
more fully detailing the grounds relied upon in their motion. According to Appellants,
three grounds supported their request for relief from the default judgment: (1) although
Appellants were served with the summons, they were not served with the complaint; (2)
notice of the motion for default judgment was void due to a violation of Rule 55.01 of the
Tennessee Rules of Civil Procedure; and (3) their failure to respond was due to mistake,
inadvertence, surprise or excusable neglect as Appellants were reasonably relying on
retained counsel to respond. Appellants also provided argument as to their meritorious
defense.
        The motion to set aside was heard on October 19, 2018. The parties did not
present testimony, instead relying on the statements of counsel and the documents
attached to the parties’ filings. During the hearing, service of process, Rule 55.01, and
excusable neglect were argued. At the conclusion of the hearing, the trial court denied
Appellants’ motion to set aside the default judgment. Relying on Eluhu v. Richards, No.
M2005-00922-COA-R3-CV, 2006 WL 1521158, at *1 (Tenn. Ct. App. June 2, 2006), the
trial court ruled that service of process was proper and that Appellants could not have the
judgment set aside where they thereafter took “no affirmative action.” The trial court
directed counsel for Battery Alliance to prepare a written order, which was entered on
October 31, 2018. Appellants thereafter appealed to this Court. On May 6, 2019, an
amended final order was entered to comply with Rule 58 of the Tennessee Rules of Civil
Procedure.
                                  II. ISSUES PRESENTED
       The parties each present two issues, with Appellants’ two issues spanning nearing
an entire page. In our view, the dispositive issue in this case is whether the trial court
erred in denying Appellants’ Rule 60.02 motion.
                               III. STANDARD OF REVIEW
       Generally, a trial court’s decision to grant or deny motion under Rule 60.02 of the
Tennessee Rules of Civil Procedure is reviewed for an abuse of discretion. Patterson v.
SunTrust Bank, 328 S.W.3d 505, 509 (Tenn. Ct. App. 2010); Tenn. Dep’t of Human
Serv. v. Barbee, 689 S.W.2d 863, 866 (Tenn. 1985). A trial court abuses its discretion
                                             -3-
only when it applies an incorrect legal standard, or reaches a decision which is against
logic or reasoning that causes an injustice to the party complaining.” Eldridge v.
Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001) (quoting State v. Shirley, 6 S.W.3d 243, 247
(Tenn. 1999)) (internal quotation marks and alterations omitted). Where the judgment is
alleged to be void under Rule 60.02(3), however, we review the trial court’s judgment de
novo, with no presumption of correctness. Hussey v. Woods, 538 S.W.3d 476, 483 (Tenn.
2017).
                                     IV. DISCUSSION
       Rule 60.02 of the Tennessee Rules of Civil Procedure governs motions for relief
from final judgments. In relevant part, Rule 60.02 provides as follows:
       On motion and upon such terms as are just, the court may relieve a party or
       the party’s legal representative from a final judgment, order or proceeding
       for the following reasons: (1) mistake, inadvertence, surprise or excusable
       neglect; (2) fraud (whether heretofore denominated intrinsic or extrinsic),
       misrepresentation, or other misconduct of an adverse party; (3) the
       judgment is void; (4) the judgment has been satisfied, released or
       discharged, or a prior judgment upon which it is based has been reversed or
       otherwise vacated, or it is no longer equitable that a judgment should have
       prospective application; or (5) any other reason justifying relief from the
       operation of the judgment.
Tenn. R. Civ. P. 60.02. In general, motions under Rule 60.02 should be made within a
reasonable time. Id. Motions alleging grounds under (1) or (2), however, should be made
within one year of the judgment. Id. Motions alleging that the judgment is void, however,
may be made at any time. Turner v. Turner, 473 S.W.3d 257, 260 (Tenn. 2015) (holding
that despite the lack of time limit, relief will not be granted as to a void judgment if
certain exceptional circumstances are present).
       “Rule 60.02 has been described as an ‘escape valve from possible inequity that
might otherwise arise from the unrelenting imposition of the principle of finality
imbedded in our procedural rules.’” Henderson v. SAIA, Inc., 318 S.W.3d 328, 336
(Tenn. 2010) (quoting Thompson v. Firemen’s Fund Ins. Co., 798 S.W.2d 235, 238
(Tenn. 1990)). Out of respect for the finality afforded to legal proceedings, we generally
hold this that “‘escape valve’ should not be easily opened.” Toney v. Mueller Co., 810
S.W.2d 145, 146 (Tenn. 1991). Tennessee courts, however, have expressed a clear
preference for a trial on the merits. Henry v. Goins, 104 S.W.3d 475, 481 (Tenn. 2003);
Reynolds v. Battles, 108 S.W.3d 249, 251 (Tenn. Ct. App. 2003). As such, Rule 60.02
should be construed liberally in the context of a default judgment. Reynolds, 108 S.W.3d
at 251. Still, the party seeking relief bears the burden of presenting sufficient evidence of
the basis upon which it seeks to have the judgment against it set aside. Henry, 104
S.W.3d at 482; Brumlow v. Brumlow, 729 S.W.2d 103, 106 (Tenn. Ct.App.1985).

                                            -4-
       There are three criteria for courts to consider when determining whether to grant a
rule 60.02 motion to set aside a default judgment: (1) whether the default was willful; (2)
whether the defendant has asserted a meritorious defense; (3) the amount of prejudice
which may result to the non-defaulting party if the motion is granted. Reynolds, 108
S.W.3d at 251. “If there is any reasonable doubt about whether the judgment should be
set aside, the court should grant relief.” Id. (citing Nelson v. Simpson, 826 S.W.2d 483,
486 (Tenn. Ct. App. 1991)). However, “[l]iberal application of relief under Rule 60.02 is
not appropriate if the party in default has failed to establish proper grounds for relief.”
Vanderbilt Univ. v. New Hope Pharm., Inc., No. M2008-00362-COA-R3-CV, 2008 WL
4614516, at *3 (Tenn. Ct. App. Oct. 16, 2008) (citing Roberts v. Todd, No. M2003-
02594-COA-R3-CV, 2004 WL 2964717 at *3 (Tenn. Ct. App. Dec. 21, 2004).
       From our review of the arguments presented in the trial court, Appellants
essentially asserted three grounds for relief from the final judgment against them: (1) that
the judgment was void due to improper service of process under Rule 4 of the Tennessee
Rules of Civil Procedure; (2) that the default judgment was void due to a violation of
Rule 55.01 of the Tennessee Rules of Civil Procedure governing notice of the default
judgment hearing; and (3) that the judgment should be set aside on the ground of mistake,
inadvertence, surprise or excusable neglect. Appellants contend that while the trial court
ruled on their first argument, it failed to address either of the other arguments. With all
due deference to the trial court, we agree.
       We begin first with Appellants’ argument that the judgment is void where Battery
Alliance did not comply with Rule 55.01. Under Rule 55.01, except where service was
accomplished through publication, “all parties against whom a default judgment is sought
shall be served with a written notice of the application at least five days before the
hearing on the application, regardless of whether the party has made an appearance in the
action.” This Court has previously held that where a notice clearly did not provide the
defendant with proper notice of the date of the motion for default judgment hearing, any
default judgment rendered thereupon was void. See Tatum v. Tatum, No. W2009-00566-
COA-R3-CV, 2009 WL 4723370, at *4 (Tenn. Ct. App. Dec. 10, 2009) (“Rule 55.01
implicitly requires that the notice sent to the party against whom a default judgment is
sought convey the correct hearing date. Thus, the notice afforded to Wife in this case did
not meet the required procedural safeguards of Rule 55.01. Accordingly, based on the
above-cited cases, we find that the default judgment against Wife is void, rather than
voidable, as it was issued with insufficient notice, which was evident from the face of the
notice.”); see also Frierson v. Johnson, No. M2006-02598-COA-R3-CV, 2008 WL
555721, at *6 (Tenn. Ct. App. Feb. 28, 2008) (stating that in some contexts failure of
notice under Rule 55.01 renders the judgment merely voidable; in that situation, the
movant may be required to show excusable neglect and/or a meritorious defense).
Appellants contend, inter alia, that the default judgment is void under Rule 55.01 where
the motion for default judgment allegedly served on Appellants did not include the date


                                           -5-
of the hearing.4 Battery Alliance, of course, argues that notice of the default judgment
was sufficient.5 From our review, however, the trial court did not resolve this dispute.
       The written order denying Appellants’ Rule 60.02 motion provides the following
rationale for the denial:
                The Court finds that the Affidavits of . . . the process server[s] create
        the presumption that service of process upon [Appellants] was proper, and
        that the Affidavit of Defendant, Clinton Beiter, does not overcome said
        presumption. The Court further finds that after [Appellants] were properly
        served with process, Defendants took no affirmative action in this cause
        prior to the judgment by default. Thus the Court finds there was no mistake,
        inadvertence, surprise or excusable neglect on the part of the Defendants.
        Based on the aforesaid findings, it is not necessary for the Court to
        consider, and the Court does not consider, whether [Appellants] have
        presented a meritorious defense under Tennessee Rule of Civil Procedure
        60.02.
Clearly, the trial court rejected Appellants’ argument that they were not properly served
with process. Appellants do not take issue with this finding on appeal. Service of process,
however, is distinguishable from notice of the default judgment proceedings mandated by
Rule 55.01. Nothing in the trial court’s written order indicates that the trial court
considered or rendered judgment as to Appellants’ Rule 55.01 argument regarding
service of notice of the request for a default judgment.
      The trial court’s oral ruling provides no additional illumination as to this issue.
Rather, the transcript of the trial court’s ruling provides as follows:
               Having read the pleadings and considered the arguments of counsel,
        unfortunately I feel like the case law kind of guides the situation, that the
        original service issue kind of trumps and Mr. Beiter’s affidavit doesn’t
        overcome the presumption of the process server saying that there was good
        service and, as such, he had notice of the proceedings. And again, by
        counsel’s acknowledgement, whether it was proper or improper,
        correspondence and pleadings were continuing to be sent to him, so he
        knew that the litigation was ongoing and proceeding, and no affirmative
        action was taken by Mr. Beiter individually or on behalf of Stored Energy
        Products to overcome that presumption.
        4
          Appellants also cite the affidavit of Mr. Beiter to argue that they were not provided any notice
of the default judgment and writ of inquiry.
        5
          In some ways, Battery Alliance appears to ignore a portion of Appellants’ argument, particularly
Appellants’ contention that even if the motion itself was properly served on Appellants’, it is deficient
where it fails to state the date of the hearing, as required by Tatum. The only mention of dates of hearings
in Battery Alliance’s brief concerns the date of the writ of inquiry, not the date of the hearing to establish
the default judgment.
                                                    -6-
              So the motion to set aside the default is denied.
Counsel for Appellants then asks whether the trial court considered Appellants’ alleged
meritorious defense. The trial court responded that
             I’m going with the position that because the original service was
       good, we didn’t get to whether the meritorious defense came into play.
                                          * * *
       Because I think if he had notice under the Eluhu case, that he was under an
       obligation to defend the case, and I think that case stood for the proposition
       that you can’t sit back waiting for things to fall, even if you do have a
       meritorious defense, if you don’t take any action to pursue that.
Again, the trial court does not appear to address Appellants’ argument that Rule 55.01
was violated in any fashion. Moreover, the trial court’s reference to Eluhu v. Richards,
cannot be understood as consideration of this issue, as Eluhu did not involve a challenge
to the notice provided of the plaintiff’s attempt to take a default judgment. See Eluhu v.
Richards, No. M2005-00922-COA-R3-CV, 2006 WL 1521158, at *2 (Tenn. Ct. App.
June 2, 2006) (noting that the motion for default judgment stating the date of the hearing
was mailed to the defendant at his home address and indicating that the defendant did not
allege lack of notice in any manner).
        Generally, where a trial court fails to properly address an argument or include
mandated findings of fact and conclusions of law, we are unable to address the argument
on appeal. Dialysis Clinic, Inc. v. Medley, No. M2018-00399-COA-R3-CV, 2019 WL
2173194 (Tenn. Ct. App. May 20, 2019) (“Because the court failed to address the lessee’s
claim that it was a necessary party, we are unable to address that argument on appeal.”).
As such, the appropriate remedy is to vacate and remand to the trial court for a more in-
depth ruling. Smith v. UHS of Lakeside, Inc., 439 S.W.3d 303, 312 (Tenn. 2014)
(vacating the judgment of the trial court where it does not provide a rationale for its
summary judgment ruling); Lovlace v. Copley, 418 S.W.3d 1, 36 (Tenn. 2013) (“One
remedy appellate courts typically apply when a trial court’s factual findings fail to satisfy
the Rule 52.01 requirement is to remand the case to the trial court with directions to issue
sufficient findings and conclusions.”). Because this case did not involve a bench trial or
summary judgment, however, findings of fact and conclusions of law are not mandated in
this situation. See Tenn. R. Civ. P. 52.01 (exempting most motions from the requirement
to include findings of fact and conclusions of law with written orders); Tenn. R. Civ. P.
56.04 (requiring the trial court to “state the legal grounds upon the court grants or denies”
a motion for summary judgment). Moreover, as previously discussed, a dispute over
whether a judgment is void constitutes a question of law that we review de novo, with no
presumption of correctness as to the trial court’s ruling. Hussey, 538 S.W.3d at 483.
These considerations lend support to an approach where we would simply analyze this
issue notwithstanding the trial court’s failure to address it.
                                              -7-
        In a somewhat analogous situation, however, we have concluded that a trial
court’s ruling should be vacated on appeal when no rationale was provided for that
ruling, even where neither findings of fact nor a legal rationale was mandated. See
Huggins v. McKee, No. E2014-00726-COA-R3-CV, 2015 WL 866437, at *5 (Tenn. Ct.
App. Feb. 27, 2015). In Huggins, the trial court found that the claim raised by the
plaintiff was moot and dismissed the complaint under Rule 12.02 of the Tennessee Rules
of Civil Procedure. Id. Like other motions, trial courts are not required to make findings
of fact and conclusions of law to support their rulings under Rule 12.02. See Tenn. R.
Civ. P. 52.01 (expressly exempting Rule 12 from its mandate). Moreover, mootness, like
Appellants’ argument that the judgment is void, was an issue that could be reviewed de
novo by the appellate court. See Ivy v. Tennessee Dep’t of Correction, No. M2007-
02606-COA-R3-CV, 2008 WL 5169563, at *2 (Tenn. Ct. App. Dec. 9, 2008). Yet, the
appellate court still held that it could not uphold the trial court’s ruling in the absence of a
proper rationale. In other situations where it appeared that the trial court simply did not
address the arguments of the parties, the case was vacated and remanded regardless of
whether Tennessee law mandated specific findings or conclusions accompanying that
decision. See Dialysis Clinic, 2019 WL 2173194, at *4 (declining to address the
arguments on appeal unless and until the trial court ruled on other arguments raised but
not expressly adjudicated in the trial court);
        Similarly, the trial court provides no rationale for denying relief under Rule 55.01,
leading this court to believe that this basis for relief was simply not considered by the
trial court, for whatever reason.6 Providing rationales for legal and factual rulings are
integral parts of judicial-decision making. See generally Smith, 439 S.W.3d at 312.
Indeed, the Tennessee Supreme Court has opined that one of the essential purposes of a
judge is to adjudicate disputes; as such, judges are expected “to explain why a particular
result is correct based on the applicable legal principles[.]” Id. Where the trial court
makes a specific ruling as to one ground, we decline to infer from the trial court’s silence
as to other grounds that it actually considered them, particularly where the trial court does
not state that the relevant issues or arguments were pretermitted by its ruling. In fact, the
trial court’s ruling makes clear that one issue was in fact pretermitted—Appellants’
alleged meritorious defense—but does not indicate that any other arguments met the
same fate. Instead, the totality of the circumstances indicates that the trial court simply
failed to consider Appellants’ argument under Rule 55.01.


        6
          It is possible the trial court believed this argument to be pretermitted. Although the trial court’s
oral ruling expressly pretermits other issues, the trial court does not expressly pretermit this basis for
relief. Moreover, nothing in the trial court’s order illuminates how specifically Appellants’ argument that
the default judgment was void for noncompliance with Rule 55.01 could be pretermitted even by a
finding that there was no excusable neglect or mistake. Cf. Frierson, 2008 WL 555721, at *7 (holding
that excusable neglect was not relevant where the judgment was void due to noncompliance with Rule
55.01).

                                                    -8-
        Another consideration convinces this Court that remanding to the trial court is
appropriate based on the particular circumstances of this case. As previously discussed, in
addition to arguments under Rules 4 and 55.01, Appellants also asserted that they were
entitled to relief from the judgment due to mistake, inadvertence, surprise or excusable
neglect under Rule 60.02(4). In particular, Appellants asserted that their failure to defend
against the complaint was the result of the excusable neglect of their former counsel, as
well as their failure to be properly notified of the proceedings under Rule 55.01.
Although the trial court’s written order contains an express finding that “there was no
mistake, inadvertence, surprise or excusable neglect on the part of the Defendants[,]” a
review of the trial court’s oral ruling does not contain such an oral finding.7 Thus, we are
faced with a clear discrepancy between the trial court’s oral ruling and the written party-
prepared order.
       According to the Tennessee Supreme Court, trial courts must ensure that their
written orders are the product of their independent judgment. As such, the Tennessee
Supreme Court has noted that courts have properly declined to accept orders “when the
record ‘casts doubt’ on whether the trial court ‘conducted its own independent review, or
that the opinion is the product of its own judgment[.]’” Smith, 439 S.W.3d at 316

        7
         There is some colloquy during the trial court’s ruling that may indicate the trial court’s stance
on the mistake, inadvertence, surprise or excusable neglect issue:

                 [Counsel for Appellants]: Even if you had retained counsel to represent you and
        present meritorious defenses or present –
                 THE COURT: Well, that’s the problem, counsel, is there’s nothing to indicate
        that the attorneys did anything.

                                                      * * *

                 THE COURT: There’s nothing to indicate that the attorneys did anything. They
        never filed a notice of appearance, filed a response. And again, to sit here a year later to
        say, well, we have a meritorious defense, I don’t believe that is enough to set aside the
        judgment that was taken pursuant to Rule 60.
                 [Counsel for Appellants]: Even though there may be meritorious defenses?
                 THE COURT: Correct.
                 [Counsel for Appellants]: And even though it was counsel -- former counsel
        rather than the defendant himself who neglected to respond to the Complaint and appear?
                 THE COURT: Correct.

This colloquy does not specifically reference mistake, inadvertence, surprise or excusable neglect by
Appellants. Nor does the ruling contain an explicit finding that Appellants’ actions were willful. Instead,
the thrust of the trial court’s argument appears to concern the issue of Appellants’ alleged meritorious
defense. Moreover, the Tennessee Supreme Court in Smith vacated the trial court’s judgment in spite of
the fact that a similar colloquy occurred. See Smith v. UHS of Lakeside, Inc., No. W2011-02405-COA-
R3-CV, 2013 WL 210250, at *11 (Tenn. Ct. App. Jan. 18, 2013), aff’d, 439 S.W.3d 303 (Tenn. 2014)
(noting that “the trial court engaged in colloquy in which it could be inferred that the trial court was more
amenable to one or another argument from either of the parties”).
                                                   -9-
(quoting Bright v. Westmoreland Cty., 380 F.3d 729, 732 (3d Cir. 2004)) (noting
application of the rule to “findings, conclusions, or orders”) (emphasis added). The fact
that the trial court signed the order drafted by counsel is not dispositive of whether the
order constitutes the trial court’s independent judgment. Id. (rejecting such an argument
as “reverse-engineered circumvention” of Tennessee procedural rules).
        On appeal, Battery Alliance asserts that the trial court’s oral ruling reflects that it
found Appellants’ conduct willful, a ruling which necessarily undermines a finding of
excusable neglect. See Discover Bank v. Morgan, 363 S.W.3d 479, 494 (Tenn. 2012) (“If
the court finds that the defaulting party has acted willfully, the judgment cannot be set
aside on “excusable neglect” grounds[.]”). While a correct statement of law, Battery
Alliance’s argument overlooks that fact that the trial court once again made no explicit
finding of willful conduct on the part of Appellants. Importantly, while the trial court
states that Appellants’ former counsel took no affirmative action despite notice of the
proceedings, the trial court does not attribute this inaction to either willfulness or mere
carelessness. Carelessness, however, would not preclude a finding of excusable neglect.
See Patterson v. SunTrust Bank, 328 S.W.3d 505, 512 (Tenn. Ct. App. 2010) (quoting
Skipper v. State, M2009-00022-COA-R3-CV, 2009 WL 2365580, at *5–7 (Tenn. Ct.
App. July 31, 2009) (“Tennessee no longer categorically excludes ‘mere negligence’ or
‘carelessness’ of an attorney from the scope of excusable neglect, under Tenn. R. Civ. P.
60.02(1) with regard to setting aside default judgments.”) (some internal quotation marks
omitted).
       Nor, again, does the trial court’s reference to Eluhu resolve this issue, as Eluhu
did not analyze the issues of mistake, inadvertence, surprise or excusable neglect. See
Eluhu, 2006 WL 1521158, at *7 (“[Defendant] has never asserted that he was without
knowledge of this lawsuit nor that he failed to receive the legal documents delivered to
his home address. [Defendant’s] sole contention is that he possesses a meritorious
defense to Plaintiffs’ claim and therefore he is entitled to have the default judgment set
aside.”). We therefore have doubt that the finding of no mistake, inadvertence, surprise or
excusable neglect in the written order is a product of the trial court’s independent
judgment.
       Further, even if this ruling is credited to the trial court’s independent judgment, the
order or ruling does not clearly indicate how the trial court reached this result. Cf.
Lovlace, 418 S.W.3d at 35 (holding that an adequate ruling is one that “disclose[s] to the
reviewing court the steps by which the trial court reached its ultimate conclusion”). In
particular, Appellants’ argument as to excusable neglect was tied to the conduct of their
former counsel, as well as Battery Alliance’s alleged failure to provide notice of the
default judgment proceedings. As discussed supra, the trial court certainly did not
address the latter argument in either its oral or written ruling. Moreover, the question of
whether a movant is entitled to relief from a final judgment for mistake, inadvertence,
surprise or excusable neglect is reviewed for an abuse of discretion. This court has
previously held that even in the context of a Rule 60.02 motion appropriate findings or a
                                             - 10 -
stated rationale for the decision are often integral to proper appellate review of a trial
court’s discretionary decision. See Parimore v. Parimore, No. W2016-01188-COA-R3-
CV, 2017 WL 657771, at *4 (Tenn. Ct. App. Feb. 17, 2017). As we explained,
        We concede that the express language of Rule 60.02 places no affirmative
        duty on the trial court to make findings of fact or conclusions of law in
        disposing of a Rule 60.02 motion. However, this Court has previously
        indicated that, with respect to a Rule 60.02 motion, we are ‘unable to
        adequately review’ a trial court’s discretionary decision and provide the
        appropriate amount of deference to that decision when the trial court fails to
        make appropriate findings of fact and conclusions of law.
Id. (quoting Spigner v. Spigner, No. E2013-02696-COA-R3-CV, 2014 WL 6882280, at
*6 (Tenn. Ct. App. Dec. 8, 2014)). Indeed, we are unable to analyze whether the trial
court’s decision is “against logic or reasoning” without an appropriate basis in which to
determine what logic or reasoning the trial court employed to reach its ultimate decision.
Eldridge, 42 S.W.3d at 85.
       Based on the foregoing, we conclude that the trial court erred in generally failing
to address two of the three grounds raised in Appellants’ motion to set aside the default
judgment under Rule 60.02.8 Instead, the vast majority of the trial court’s focus appears
to have been on service of process and meritorious defense issues. While perhaps we
could “soldier on” in the face of one deficiency, the arguments relating to each ground
are somewhat intertwined and judicial efficiency therefore militates against deciding
these issues in a piecemeal fashion. Moreover, the trial court is in the best position to
determine these issues. Cf. Simpson v. Fowler, No. W2011-02112-COA-R3-CV, 2012
WL 3675321, at *4 (Tenn. Ct. App. Aug. 28, 2012) (noting that, because this court is
merely “an error-correcting intermediate appellate court[,]” it would be inappropriate for
the court to make the initial decision on an issue). As such, the decision of the trial court
denying the Rule 60.02 motion is vacated, and this cause is remanded for reconsideration
of Appellants’ motion as to all grounds alleged.
                                          V. CONCLUSION
       The judgment of the Shelby County Circuit Court is vacated and this cause is
remanded to the trial court for further proceedings consistent with this Opinion. Costs of
this appeal are taxed to Appellee, Battery Alliance, Inc., for which execution may issue if
necessary.


                                                         _________________________________
                                                         J. STEVEN STAFFORD, JUDGE

        8
          Again, Appellants concede that the first ground regarding service of process was appropriately
rejected by the trial court.
                                                - 11 -